United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 29, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41471
                         Summary Calendar



GUADALUPE DELEON,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 7:01-CV-187
                      --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Guadalupe DeLeon appeals from the district court’s judgment

affirming the Commissioner of Social Security’s denial of

DeLeon’s application for disability insurance benefits and

supplemental security income.   This court’s review of the

Commissioner’s decision is limited to determining whether the

Commissioner used proper legal standards to evaluate the evidence

and whether the decision is supported by substantial evidence.

See Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41471
                                  -2-

     DeLeon first alleges that the administrative law judge (ALJ)

failed to give proper consideration to the opinions of her

treating and examining physicians.    In his decision, the ALJ

conducted a detailed analysis of the record and set forth

substantial evidence that, inter alia, the opinions offered by

DeLeon’s treating and examining physicians were contrary to

substantial evidence.    Among the conflicts noted by the ALJ was

the fact that DeLeon’s subjective complaints to her treating and

examining physicians often were inconsistent with the objective

medical findings and the observations made by the physicians.

Because they were inconsistent internally and with other

substantial evidence in the record, the opinions of DeLeon’s

treating and examining physicians were not entitled to any

specific weight in the ALJ’s decision.      See Greenspan v. Shalala,

38 F.3d 232, 237 (5th Cir. 1994).

     DeLeon next contends that the ALJ failed, in assessing her

residual functional capacity (RFC), to comply with controlling

law and regulations.    In making his RFC assessment, the ALJ

discussed DeLeon’s functional limitations and work-related

abilities on a function-by-function basis.     Moreover, in his

decision, the ALJ considered and evaluated, inter alia, the state

examiner’s RFC assessment, the medical evidence, and DeLeon’s

hearing testimony.     In so doing, the ALJ correctly applied the

relevant legal standards when determining DeLeon’s RFC.
                            No. 04-41471
                                 -3-

     Finally, DeLeon asserts that the ALJ failed to (a) discover

conflicts between the testimony of the vocational expert (VE) and

the Dictionary of Occupational Titles (DOT); and (b) address such

conflicts.   Specifically, DeLeon contends there are unresolved

conflicts between the VE’s and the DOT’s classifications of three

jobs which the VE testified that DeLeon could perform: hand

packager, security guard, and small products assembler II.    Even

if the ALJ erred by failing to discover and address such

conflicts, DeLeon is not entitled to relief unless she can

establish that she has been prejudiced by the alleged error.      See

Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988) (holding that

the judgment should not be vacated unless the substantial rights

of a party are affected).

     The VE concluded that DeLeon had the RFC to work as an

agricultural produce sorter, a light exertional and unskilled

position, or as a stuffer, a sedentary and unskilled position.

See DOT 529.687-186, 731.685-014.   On appeal, DeLeon has not

argued that there is a conflict between the VE’s testimony and

the DOT with respect to these two positions.   Therefore, there

was substantial evidence to support the Commissioner’s finding

that DeLeon had the RFC to perform, at least, two jobs identified

by the VE, and DeLeon was not prejudiced by any purported error

related to other jobs identified by the VE.

     Having carefully reviewed the record of this case and the

parties’ respective briefing, and for the reasons set forth
                          No. 04-41471
                               -4-

above, we conclude that the ALJ used the proper legal standards

to evaluate the evidence and that substantial evidence existed to

support the ALJ’s decision.   Therefore, the judgment of the

district court is AFFIRMED.